Citation Nr: 1532903	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-28 318A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1964 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Baltimore, Maryland RO.

The claim of service connection for a heart condition, to include ischemic heart disease, was originally adjudicated as a claim of service connection for ischemic heart disease.  The record reflects the Veteran has other heart related diagnoses.  To ensure that any diagnosis of a heart condition is considered, the Board has recharacterized the issue as a claim of service connection for a heart condition, to include ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders or the inland waters of Vietnam and actual exposure to Agent Orange is not shown.

2.  A heart condition, to include ischemic heart disease, did not manifest during the Veteran's military service and is not otherwise related to an event or injury in service; a heart condition did not manifest to a compensable level within one year of his discharge from service.





CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was issued a notification letter in December 2011, which was prior to issuance of the July 2012 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also described in detail how VA assigns disability ratings and effective dates for awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  

The Veteran was not afforded a VA examination to assess the etiology of his heart condition.  The Veteran has alleged that his heart condition is due to in-service exposure to herbicides.  Although there is evidence that the Veteran currently has a heart condition, to include ischemic heart disease, the evidence does not establish, that he had symptoms of any heart condition during his service, nor does he so claim, and there is no evidence of presumed or actual exposure to herbicides.  Thus, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Private treatment records reflect diagnoses of aortic stenosis, ventricular arrhythmias, valvular heart disease, and cardiomyopathy.  See May 2009, August 2009, and February 2010 records from St. Joseph Medical Center.  In a May 2011 VA Form 21-0960A, Ischemic Heart Disease Disability Benefits Questionnaire, the Veteran's cardiologist, Dr. C.M., stated that the Veteran had an automatic implantable cardioverter defibrillator (AICD) and indicated that it was likely that the AICD was due to ischemic heart disease.  Therefore, the record reflects the Veteran has diagnoses of a heart condition, including ischemic heart disease. 

What remains to be established is that there is a relationship between the Veteran's heart condition and his service.  The Veteran has specifically alleged that his heart condition is related to in-service exposure to herbicides.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted ischemic heart disease manifested to a degree of ten percent or more, that Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309.  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001).  

Recently, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.  VA has also established a list of ships that traveled on inland waterways, docked to a pier or the shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.

VA also recently revised 38 C.F.R. § 3.307 to add a presumption of exposure to herbicides for members of the Air Force and Air Force Reserve who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been exposed during such service to an herbicide agent.  80 Fed. Reg. 35,246, 35,248 (June 19, 2015).  

The Veteran has alleged that his job in service was as an aviation ordnance third class and that his duties included loading aircraft with various kinds of ordnance to support bombing missions on the main land of Vietnam, along with cleaning and maintaining the aircraft upon their return from these missions.  He has reported that the planes would return with dust and sticky compounds adhering to them, which he had to remove by hand washing.  He was told that the sticky compound mixed with dust was Agent Orange defoliant.  He indicated that all aircraft coming back to his ship had been exposed to the herbicides, thus exposing the ship's crewmembers to the herbicides.  See August 2012 VA Form 21-4138, Statement in Support of Claim; October 2013 VA Form 9, Substantive Appeal.  

In an August 2012 statement, the Veteran reported that on many occasions his ship would operate within visual distance of the Vietnamese coastline, but he has not indicated that he ever went ashore.  In fact, in his April 2013 notice of disagreement he noted that he was a "blue water" Veteran and did not have "boots on the ground" in Vietnam.  Additionally, in his VA Form 9, received in October 2013, he stated that his exposure to herbicides was not from being on the ground in Vietnam.

A preponderance of the evidence is against a finding that the Veteran served in Vietnam, including its inland waterways, during the Vietnam era.  The Veteran's service personnel records do not reflect that he went ashore or served on an inland waterway.  These records show that he served with the Reconnaissance Attack Squadron NINE (RVAH-9) and aboard the USS Ranger.  A July 2012 response from the U.S. Joint Services Records Research Center (JSRRC) reflects that the command histories of RVAH-9 and the USS Ranger were reviewed.  JSRRC noted that these histories revealed that the USS Ranger conducted periods of special operations on Dixie Station, off the coast of South Vietnam, in January 1966 and then moved north to Yankee Station in the Gulf of Tonkin later that month.  These records reflect that the USS Ranger continued to operate on Yankee and Dixie Stations until the beginning of August 1966.  JSRRC noted that the histories did not reveal personnel going ashore.

The USS Ranger is not on VA's list of ships that have been determined to have traveled on inland waterways, docked to a pier or shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.  Dixie Station and Yankee Station are located off the coast of Vietnam and are not located in any inland waterways.  As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways of Vietnam, he is not presumed to have been exposed to herbicides on this basis. 

Regarding the newly added presumption for members of the Air Force and Air Force Reserves who regularly operated, maintained, or served aboard C-123s, the Veteran was a member of the Navy, not the Air Force, and there is no evidence that the planes he cleaned and repaired were C-123s.  Therefore, the Veteran is also not presumed to have been exposed to herbicides on this basis. 

Instead the Veteran must establish actual herbicide exposure to support his claim for service connection.  The only evidence of exposure to herbicides is the Veteran's lay statements.  The Veteran is competent to testify that the planes he maintained and cleaned were covered in a substance; however, he is not competent to determine that this substance was Agent Orange or any other herbicide.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify Agent Orange residue by smell, sight, etc., and he has not claimed that he could.  Although he indicated that he was told the substance on the planes was Agent Orange, he has not stated who provided him with this information; thus, it is unclear whether the information came from someone who was competent to identify Agent Orange.  Moreover, the JSRRC has been unable to document or verify that shipboard Veterans were exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  M21-1MR, IV.ii.2.C.10.m.  There is no competent evidence establishing that such compounds were on these aircraft.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was actually exposed to herbicides during service, and he is not entitled to service connection for ischemic heart disease based on an herbicide exposure theory.

A preponderance of the evidence is also against a finding that the Veteran had arteriosclerosis, cardiovascular-renal disease, endocarditis (including all forms of valvular heart disease), or myocarditis to a compensable level within one year of his separation from service.  The earliest evidence reflecting a heart condition is in a January 2012 statement from the Veteran's private physician, Dr. J.W., who indicates that the Veteran had a myocardial infarction in 1979, about eleven years after his service discharge.  Hence, he is not entitled to service connection for a heart condition on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran's service treatment records and January 1968 separation examination are silent for complaints, findings, treatment or diagnosis relating to a heart condition.  As noted above, the first indication the Veteran had a heart condition was when he experienced a myocardial infarction in 1979, about eleven years after his discharge from service.  There is no evidence and the Veteran has not alleged that a heart condition first manifested in service or that he experienced continuity of symptomatology of a heart condition since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  There is also no evidence indicating an etiological relationship between the Veteran's service and a heart condition.  Therefore, a preponderance of the evidence is against a finding that any diagnosed heart condition is directly related to the Veteran's service.  

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for a heart condition is denied based on consideration of the theories of entitlement of direct and presumptive service connection, to include as based on exposure to herbicides.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for a heart condition, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a heart condition, to include ischemic heart disease, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


